
	
		II
		110th CONGRESS
		2d Session
		S. 3423
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2008
			Mr. Brown introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To provide for equity in the award of military
		  decorations and citations for service in the Armed Forces since March 20, 2003,
		  and for other purposes. 
	
	
		1.Equity in the award of
			 military decorations and citations for service in the Armed Forces since March
			 20, 2003
			(a)In
			 generalThe Secretary of Defense shall take appropriate actions
			 to ensure that each member and unit of the Armed Forces (including members and
			 units of the National Guard and Reserve) that has served in the Armed Forces
			 since March 20, 2003, is awarded each decoration, medal, citation,
			 commendation, or other military award to which such member or unit is entitled
			 by reason of service in the Armed Forces since that date.
			(b)Audit of
			 awardsIn furtherance of meeting the requirement in subsection
			 (a), the Secretary shall provide for a comprehensive audit of the decorations,
			 medals, citations, commendations, and other military awards awarded for service
			 in the Armed Forces since March 20, 2003, in order to determine whether any
			 decorations, medals, citations, commendations, or other awards to be awarded as
			 described in that subsection have yet to be awarded.
			(c)Procedures for
			 expedited review of certain awards
				(1)In
			 generalEach Secretary of a military department shall establish
			 procedures to provide for the expedited review by general officers or flag
			 officers, as applicable, of recommendations for the award by such military
			 department of decorations medals, badges, or other military awards for service
			 in combat or under hostile fire that require the approval of a general or flag
			 officer.
				(2)ConsultationThe
			 Secretary of the Army and the Secretary of the Air Force shall each consult
			 with the adjutants general of the States under the jurisdiction of such
			 Secretary in establishing procedures under paragraph (1).
				(d)Report on
			 progress in awardNot later than one year after the date of the
			 enactment of this Act, the Secretary shall submit to Congress a reports on the
			 progress made in the award of decorations, medals, citations, commendations,
			 and other military awards as described in that subsection.
			
